Citation Nr: 1140036	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

The Veteran contends that service connection is warranted for migraine headaches.  He has presented two alternative theories of entitlement in support of his claim.  Initially, he alleges that headaches had their onset during his active duty service.  Alternatively, he maintains that his headaches are secondary to his service-connected PTSD.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (The Board must address all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.).

At present, the record on appeal is inadequate to decide the claim, for the following reasons.  

First, the Veteran has repeatedly asserted, including at his August 2011 Board hearing, that he was initially treated for and diagnosed with migraine headaches in 1980 by a private neurologist.  That neurologist was identified as Charles Donohoe in a March 2011 informal hearing presentation.  While a March 2002 letter from that physician is of record that indicates a history of treatment "for many years," the actual treatment reports are not currently associated with the claims file.  As they are directly material to the Veteran's first theory of entitlement, attempts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's particular claim).

Similarly, the record contains a May 2011 letter from the VA Office of Regional Counsel, which indicates that the Veteran was the subject of an investigation in an administrative tort claim.  The letter does not indicate the reason for this investigation, but the Board finds significant that the claims file contains a July 2010 letter from the Veteran's ex-wife alleging that the Veteran's disability claims were fraudulent.  Thus, the records relating to the VA Office of Regional Counsel are potentially relevant and should be obtained, if available.  

Remand is also necessary as to afford the Veteran a new VA examination.  He was previously afforded a VA examination in October 2009.  That examination, however, is inadequate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the VA examiner reviewed the Veteran's history as reported by the Veteran himself, but the claims file contains some evidence calling into question the reliability of the Veteran's own statements.  The VA examiner then prepared an addendum in November 2009 after reviewing the claims file.  However, in light of the missing private treatment records noted above, it is not clear that the record reviewed by the VA examiner offered an accurate and complete history of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also notes that the VA examiner's November 2009 addendum was prepared at the request of the RO.  The Board finds that the RO's request for an addendum is speculative and based on the incomplete evidentiary record.  Most significantly, the RO noted that "[t]he evidence tends to show treatment beginning in the 1980s."  The foundation for this statement is unclear, however, bearing in mind the absent private treatment records upon which this inference is based.  In this regard, the Board wishes to emphasize that it is "[s]ymptoms, not treatment, [that] are the essence of any evidence of continuity of symptomatology," and the absence of documented symptoms should not be mistaken for an absence of symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.); see also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (en banc) (Mayer, C.J., dissenting) (distinguishing between the existence of negative evidence and the absence of actual evidence and noting that "[t]he absence of actual evidence is not substantive 'negative evidence' ").   

Finally, the VA examiner opined at the October 2009 VA examination that the Veteran's headaches "commenced while on active duty in Vietnam and [were] secondary to stress."  This opinion does not address the Veteran's alternative theory of entitlement indicating that his headaches are caused or aggravated by his PTSD.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  "[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the VA examiner did not address the issue of secondary service connection, it is inadequate to decide the issue.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, to particularly include private neurologist Dr. Charles D. Donohoe.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all outstanding VA treatment records and any available records relating to an investigation of an administrative tort claim by VA (as reference by a May 2011 VA Office of Regional Counsel letter).  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed headaches.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address the following:  

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a migraine headache disorder that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?  In making this determination, the examiner is asked to address the Veteran's own assertions regarding the onset and continuity of his headaches.  Correspondingly, the examiner is asked to discuss the plausibility that the Veteran would have been treated for sinus headaches during service, including with medication, but without anything having been written in his treatment records relating to this treatment (as he contended in a July 2008 statement).  

(b)  Is it at least as likely as not that the Veteran's headaches are proximately due to, the result of, or caused by a service-connected disability, and particularly PTSD?  

(c) Is it at least as likely as not that the Veteran's headaches have been aggravated by any service-connected disability, to include PTSD?  For purposes of this question, the examiner is asked to consider that aggravation means that a disability was made permanently worse beyond the natural progression of the disease.  

It is imperative that the examiner provide a clear and separate response addressing the three distinct questions above involving (a) onset during service, (b) causation and (c) aggravation.  Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


